DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 16, 20, 21, 23, 29, 30 and 35.  Currently claims 16-35 are pending.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 16, 23, 29 or 30 of a method and non-transitory computer readable medium comprising computer-executable instructions which when read by a processor associated with an additive manufacturing machine cause the machine to perform said method comprising subdividing at least a portion of a build plane into a plurality of elements for a respective plurality of layers as claimed, categorizing a first portion of the plurality of build plane elements into a first and second category corresponding to the area for which powder build material is selectively solidified and outside of the area selectively solidified respectively as claimed, determining a first dose factor and second dose factor as claimed, determining a specific amount of powder build material to be 
The closest prior art of record, Frohnmaier relates to subdividing a build plane for a plurality of layers of an object and determining specific amounts of powder to be applied; however, as discussed in applicant’s arguments filed 09/16/2021, Frohnmaier does not teach nor render obvious the entirety of the particularly claimed methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GALEN H HAUTH/Primary Examiner, Art Unit 1742